Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 26 October 2022 is acknowledged.  The traversal is on the ground(s) that (1) the Applicant is entitled to a reasonable number of species per 37 CFR 1.141 and 1.146, asserting that all disclosed species are closely related such that the number of species is reasonable, and (2) that undue burden is lacking.  
These arguments are not persuasive. First, in regards to 37 CFR 1.141 and 37 CFR 1.146, the examiner notes that 37 CFR 1.141 states, “(a) Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75) or otherwise include all the limitations of the generic claim,” and 37 CFR 1.146 states, “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable.” In the present case, there is not an allowable claim generic to all species as explained below, such that no claim to the genus has been found allowable. Further, there is currently no evidence that Species A-C are patentably indistinct. Therefore, 37 CFR 1.141 and 37 CFR 1.146 do not prohibit restriction in the present case, contrary to the Applicant’s argument. In the event that a generic claim is ultimately found to be allowable, the examiner agrees to withdraw this requirement. Alternatively, the examiner agrees to withdrawn this requirement if the Applicant states that Species A-C are not patentably distinct. 
Second, regarding burden, the Applicant’s assertion that there is not serious burden is not persuasive. The following classifications are pertinent to the inventive Species A-C: A61B17/3213,3211,32113; B26B5/00,007; A01B1/22,227; B21D53/64; A22C25/006; B25G/00,02,08,12,14,18,26; G01N2001/061,063; and G01N1/06. A search directed to Species A across these classifications including applicable keywords such as “AND ((blade OR knife) WITH (curv$4 OR arc$6 OR radius$4 OR circular$4 OR diameter))” returns 4,195 results when including United States and foreign databases. A search directed to Species B across these classifications including applicable keywords such as “AND ((blade OR knife) WITH (straight OR linear$4))” returns 2,318 results when including United States and foreign databases. These different search queries provide evidence of a serious burden because searching because the scope of the search would be vastly expanded if the examiner had to search all species. The examiner’s search, further, is not limited to these searches, and also will include additional searches, so that the above results are only examples of the search burden, rather than the entire extent of the search burden. Finally, the examiner notes that the different species appear to involve different inventive concepts, at least in view of the Orrock reference cited below. Orrock teaches that a curved relieved heel, as taught by Species A at issue, is beneficial for reducing snagging during cutting. There is no evidence in the record that the various species disclosed by the Applicant have the same inventive purpose. Thus, because the different shapes of the Species A-C appear to be directed to different inventive concepts (with Species B and C not appearing to be beneficial for reducing snagging during cutting), the difference in inventive concept further necessitates differences in search strategy. The different inventive concepts to be searched is further evidence of serious burden. (Note that the Applicant has not provided any reason for the differences in shape, but in view of Orrock it appears that the different shapes have different purposes – if the Applicant provided this information in the specification the examiner would be better able to assess the burden). As such, since the examiner has established serious burden consistent with the requirements of MPEP 808.02. 
The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 3-4 are withdrawn from consideration as being directed to a non-elected invention. (Although once again, the examiner agrees to withdraw this requirement upon allowance of a generic claim.)
Drawings
The drawings are objected to because reference character “4” in Fig. 4 is a typographical error. This reference character should be replaced with – 44 – to be consistent with at least Fig. 3 and the written description. 
The drawings are objected to because reference character “54” in Fig. 5 (in particular, the lower, left of the two reference characters “54” in Fig. 5) is a typographical error. This reference character should be replaced with – 56 – to be consistent with at least Fig. 3 and the written description. 
The drawings are objected to because the reference character “64” in Figs. 6 and 7 is a typographical error (in regards to Fig. 6, the upper, left of the two reference characters “64” is the one in error). These reference characters should each be replaced with – 54 – to be consistent with at least Fig. 3 and the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of an informality. In particular, claim 1 at lines 6-7 recites, “opposing lower and upper longitudinal portions”. These portions are previously introduced at lines 4-5, and thus lines 6-7 should be amended to recite – the opposing lower and upper longitudinal portions –. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cutting edge" in line 6. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. While inherent components of elements recited have antecedent basis in the recitation of the components themselves, in the present case it is unclear whether the Applicant intends to inherently limit the claimed trimming blade to having a single cutting edge. If a blade has multiple cutting edges, which particular edge is referred to by “the cutting edge”? For example, does claim 1 inherently not encompass a blade having two cutting edges on opposing top and bottom edges of the blade? As another example, does claim 1 inherently not encompass a blade having a first cutting edge along a bottom edge of the blade and a second cutting edge along a front edge of the blade? If the answer is ‘no’ to either of these questions, then it is unclear what particular cutting edge is referred to by “the cutting edge” in claim 1. The examiner suggests reciting – a cutting edge – instead of “the cutting edge” to overcome this issue.
Claim 1 recites the limitation "the upper edge" in line 6. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. While inherent components of elements recited have antecedent basis in the recitation of the components themselves, in the present case it is unclear whether the Applicant intends to inherently limit the claimed trimming blade to having a single upper edge. If a blade has multiple upper edges, which particular edge is referred to by “the upper edge”? For example, does claim 1 inherently not encompass a blade having a tiered top portion that defines multiple upper edges? As another example, consider a blade having a square aperture therethrough, where the aperture has an upper edge – does claim 1 inherently not encompass such a blade because there can only be a single ‘upper edge’? The examiner suggests reciting – an upper edge – instead of “the upper edge” to overcome this issue.
The term “approximately” in claim 1 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at page 5, lines 12-14 recites, “The rounded radius blade heel 12 may be defined by a curvature having a radius of approximately 1.00 inch, ranging between .95 and 1.05 inch in radius.” This recitation provides a standard for the radius being “approximately one inch”, such that “approximately one inch” encompasses a range between 0.95 inches and 1.05 inches. However, it is unclear whether the same standard should be applied for every recited range, and if so it is unclear whether the standard for “approximately” is +/- 0.05 inches or whether the standard for “approximately” is +/- 5%. Each of these two standards is consistent with the disclosed range of the radius, but the two standards result in different ranges when applied to the rise and run. For example, if the standard is +/- 0.05 inches, then the range for the run is between 0.11 inches and 0.21 inches. On the other hand, if the standard is +/- 5% then the range for the run is between 0.152 inches and 0.168 inches. Still further, it is unclear whether the Applicant intends to the disclosure at page 5, lines 14-15 to implicitly provide the ranges of “approximately” for the rise and run. That is, does page 5, lines 14-15 intend to limit “approximately 0.16 inches” as being between 0.15 inches and 0.17 inches and to limit “approximately 0.50 inches” as being between 0.45 inches and 0.55 inches? It is not clear that this interpretation is intended, since page 5 at lines 14-15 does not make clear that this passage is describing the range encompassed by “approximately”. The examiner suggests reciting that the run is – between 0.45 inches and 0.55 inches – and that the rise is – between 0.15 inches and 0.17 inches – in order to overcome this issue.
Claim 1 at lines 8-0 recites, “the relieved heel is defined by an absence of the elongated body for a run along the cutting edge of approximately 0.50 inches from the rear portion and a rise along the rear portion of approximately 0.16 inches from the cutting edge”. This recitation is indefinite because the recitation of “an absence of the elongated body” is directed to an empty space that is not part of the claimed blade, without any explanation regarding how to determine what is considered “an absence of the elongated body”. Relative to what original shape is the “absence” of the elongated body determined? Can the ‘original’ shape relative to which the “absence of the elongated body” is determined by any original shape, or must the ‘original shape’ have a particular configuration such as a rectangular implicitly disclosed in the present application? In other words, as disclosed in the present application, the original shape relative to which the ‘absence’ is determined appears to be a rectangle, where the “absence” of the elongated body is determined based on linearly extending the bottom and rear edges of the blade. However, it is unclear how to determine the size of the ‘absence’ when the elongated body does not have linear, orthogonal lower and rear edges. Consider Fig. 2 of US Pat. No. 1,307,717 to Weder et al., where the absence of space has a different geometry than that disclosed in the present application. Which of the two examples below is properly considered as the claimed ‘absence’ of the elongated body (the upper example extends tangentially across the bottom of the blade such as if the original body is close to rectangular, whereas the lower example continues linearly from the right end of the cutting edge and continues linearly from the right end of the blade)? Both examples appear consistent with the present disclosure. This problem appears frequently when viewing the prior art, where the ‘absence’ of space varies depending on the geometry of the ‘original’ body relative to which the absence is determined. The interpretation of the geometry of the ‘absence’ of the body is important in order to determine the claimed ‘rise’ and ‘run’ values, so without knowing how to determine the absence there is not way to accurately asses whether claim 1 is satisfied or not.

    PNG
    media_image1.png
    285
    552
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0116432 A1 to Orrock.
Regarding claim 1, Orrock a histology trimming blade 400 for anatomical pathology applications (see Fig. 4 and paragraph 2), comprising: 
an elongated body (see Fig. 4, the body being elongated between a front portion at 414 and a rear portion at 418) defined by opposing lower and upper longitudinal portions (the lower portion including cutting edge 404 and the upper portion being an opposite portion at the top of the body relative to Fig. 4), a front portion (a portion at 418), and a rear portion (a portion at 414); 
the cutting edge 404 and the upper edge disposed along opposing lower and upper longitudinal portions (see Fig. 4), respectively; and 
the cutting edge 404 having a relieved heel 412, wherein the relieved heel 412 is defined by an absence of the elongated body (at least relative to a perfectly rectangular shape) for a run along the cutting edge 404 from the rear portion (the run being a distance between a linearly downward extension of segment 414 relative to Fig. 4 and a left-most end of the linear portion of cutting edge 404) and a rise along the rear portion from the cutting edge 404 (the rise being the distance between a leftward linear extension of cutting edge 404 and the lowermost portion of segment 414).
Regarding claim 2, Orrock discloses that the relieved heel 412 is further defined by a curved cutting edge having a radius (see Fig. 4; the edge is along the cutting side of the blade and is thus considered a ‘cutting edge’).
Orrock explicitly discloses that “the first curved segment [corresponding to segment 412 in Fig. 4] may include any suitable smooth curve”, including a circular curve or elliptical curve (see paragraph 55). Orrock further discloses that in the embodiment of Fig. 4 the run can be greater than the rise (see paragraph 72). Finally, Orrock discloses that variations in shape and radii of curvature of the relieved heel are possible (see paragraph 76).
However, Orrock fails to explicitly disclose any dimensions of the embodiment in Fig. 4, and thus Orrock fails to disclose that the run is approximately 0.50 inches and that the rise is approximately 0.16 inches as required by claim 1 and that the radius is approximately one inch as required by claim 2.
Because Orrock teaches a relieved heel having a greater run than rise, because Orrock teaches that the relieved heel can include any suitable smooth curve, and because Orrock explicitly teaches that the shape and radii of curvature of the relieved heel can be varied, it would have been obvious to one of ordinary skill in the art to select a run of approximately 0.50 inches, a rise of approximately 0.16 inches, and a radius of approximately one inch for the relieved heel of Orrock because this modification is a mere change in the relative dimensions of the claimed device, and Orrock is explicit that the dimensions can be changed. As stated in MPEP 2144.04 (IV)(A), “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Indeed, in the present case, in addition to Orrock’s teachings that the size can be varied, there is no evidence that the claimed dimension result in blade that performs any differently than that of Orrock – the Applicant has not established that the claimed dimensions are critical for any particular purpose. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orrock in view of US Pat. No. 1,596,277 to Langbein.
Orrock, as modified, discloses that its blade may include a variety of types of securing elements configured to receive the securing portion of a handle apparatus (see paragraph 85).
Orrock, however, fails to disclose that the blade includes a lock notch in the upper portion as required by claim 5 and a stop notch in the rear portion as required by claim 6.
Langbein discloses a blade (see Fig. 4) having a lock notch 18 in an upper portion (see Fig. 4) and a stop notch 21 in a rear portion (see Fig. 4). Langbein teaches that the lock notch and stop notch aid in attachment of the blade to a handle (see page 2, lines 45-62).
Since Orrock, as modified, explicitly discloses that its blade may have a variety of types of securing elements, and since the blade in the embodiment of Fig. 4 of Orrock does not include any structure for attachment to a handle, it would have been obvious to one of ordinary skill in the art to provide the blade of Orrock, as modified, with a lock notch in the upper portion and a stop notch in the rear portion. These features are advantageous in order to provide the blade of Orrock, as modified, with structure for attachment to a handle.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724